Title: To James Madison from Anthony Charles Cazenove, 31 October 1814
From: Cazenove, Anthony Charles
To: Madison, James


        
          Sir
          Alexandria Octr. 31st. 1814
        
        The bearer of this Mr. Manuel Torres who has been particularly recommanded to me, having after considerable meditation & labor matured quite a new plan of taxes, which he believes to be well calculated to releave the United States from their pecuniary embarrassments, wishes to submit it to the consideration of Government.
        Knowing the favorable reception which every thing intended for the public good is sure to receive from your hands, & obtain whatever attention it may be found to merit, I take the liberty to give him this letter, & remain most respectfully Sir Your obedt. humble Servt.
        
          Ant Chs Cazenove
        
      